FLETCHER, Judge
(concurring in the result):
The decision of this Court in United States v. Ornelas, 2 U.S.C.M.A. 96, 6 C.M.R. 96 (1952), was complied with in appellant’s case. However, to the extent that the lead opinion overrules that decision and ignores paragraph 57b, Manual for Courts-Martial, United States, 1969 (Revised edition), I disagree. Of course, the question of in person-am jurisdiction may be raised in all cases *479irrespective of the offense. See Article 2, Uniform Code of Military Justice, 10 U.S.C. § 802, and para. 68b(l), Manual, supra. Yet, this is not a proper basis to conclude that appellant’s jurisdictional. motion did not also raise a factual issue relevant to the determination of a contested charge of unauthorized absence laid under Article 86, UCMJ, 10 U.S.C. § 886. See Article 39(a)(1), UCMJ, 10 U.S.C. § 839(a)(1).1 Though I perceive error, I conclude there was no possibility of prejudice under the circumstances of the present case. Article 59(a), UCMJ, 10 U.S.C. § 859(a).

. This amended codal provision parallels Fed.R. Crim.P. 12(b), and codifies this Court’s interpretation of the 1951 version of Article 51(b), Uniform Code of Military Justice, 10 U.S.C. § 851(b), which was articulated in United States v. Ornelas, 2 U.S.C.M.A. 96, 6 C.M.R. 96 (1952).